By the Cowrt,

Cole, J.
We have been furnished with no briefs by the counsel for the plaintiff in error, and therefore are ignorant of the points upon which they rely to reverse the judgment in this case. After examining the case we see no material error in the rulings or proceedings of the court below. The instruction of the court upon the point of what was a good and valid delivery by the company, is quite as favorable, if not more so, than the authorities would warrant. The court charged the jury that if the wheat in question was delivered by the company upon the platform of the company’s freight depot in Milwaukee, that this would be a valid delivery, and the liability of the company as common carriers ceased. This certainly is carrying the doctrine in reference to delivery by common carriers of goods intrusted to them, quite as far, if not farther, than any well adjudged case I have been able to find has extended it. Story on Bailments, chap. 6 and cases in notes; Thomas vs. Boston and Providence R. R. Co., 10 Met., 472 ; Norway Plains Co. vs. Boston and Maine R. R., 1 Gray, 263 ; Hollister vs. Knowlen, 19 Wend., 234; Cole vs. Goodwin, Id., 251; 2 Kent’s Com., 604 and 605 and notes. There are no new questions arising upon the facts and circum*406stances of this case. Unless the whole law in regal’d to the duties and liabilities of common carriers is to be overthrown, the judgment in this case must be affirmed. The wheat was received by the company to be transported to Milwaukee and delivered to the consignees on'.demand. The agents of Fair-child demanded the wheat at the depot in Milwaukee, and it could not be, and has not been found. Upon what ground the company expected to avoid its obligation to pay for the wheat lost, while in its custody and control we cannot conjecture.
The judgment of the circuit court must be affirmed with costs.